Title: To James Madison from William Jarvis, 1 March 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 1st: March 1808

Inclosed are copies of the two letters which I had the honor to address to you under date of 18th: & 25th: Ultimo, the former of which went by the Ship Sally & Hetty Captn. Fleming & the latter by the Brig Fame, Captn. Howe for Philadelphia & Providence.  In consequence of the impressment of several Seamen out of a Kniphausen vessel, which Sailed ten days or a fortnight ago, by the Squadron blockading the port, & her consequent return, our vessels were again stopped in port.  I applied to the General in Chief, Junot, on the Subject, & after some conversation, His Excellency promised to let them proceed, but their passports being delayed for several days, although my Vice Consul applied several times for them, I again called on him the 2 & after a little conversation he took me into his cabinet & called for the passports, wrote some little additional instructions at the foot, to the Naval Commandant, he signed  four, being for all the vessels in the port & presented them to me. He was very polite & talked  of the prospect of a rupture between the United States & Gt. Britain  The vessels of the Hans Towns have not yet got leave to Sail, & some doubts are entertained, whether they will or not.  I was averse to the sailing of these four vessels before I got permission from General Junot, to send a flag of Truce, to know of the Blockading Admiral, whether they would be allowed to proceed but the Captains & Supercargoes conceiving that there was no danger, & seeming unwilling to subject themselves to the  I relinquished the idea.  All of them entered after the Blockade took place, but without the least Knowledge of it.
The Marquis  better known by the name of General Solano, the Spanish Commander South of the Tagus, two days ago came to take his leave of General Junot, as by some new arrangement, the Spanish troops remove to Algarva, and French troops under the command of General Kellerman, the Younger, are to take possession of all the Country between the Tagus & Algarva.
It is currently reported, generally beleived, and I imagine it to be a fact, that the heads of all the branches of the Bragança family who Still remain here, accompanied by several other nobility, are to go on a deputation to the Emperor, whom they are to meet at Bayonne the 15th: of April, and it is said by the desire of the Emperor himself.  The object of the deputation is not known; but it is generally beleived that it relates to the future arrangement of the Kingdom.  Some say that the deputation will pray the Emperor to nominate a King; but I beleive that nothing certain is known as to its object, although I  there is no question that such a deputation is going.  Perhaps it is only on a mere visit of compliment.
I shall probably be able to leave here for St Lucar the day after to-morrow. If possible to avoid it I shall not extend my stay beyond the last of this month.  With perfect Respect I have the honor, Sir Yr Mo: Ob: Serv

William Jarvis


P. S.  I have this moment from the best authority, that the French troops are to take possession of the whole of Portugal,  as well as the Country surrounding Porto, while all the Spanish troops are to retire into Spain.
I hope Govmt. will not think me importunate in mentioning again my wish to exchange my present Station for the Consulate of Bahia de St. Salvador.

